DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 03/17/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Shibuya et al. (US Patent No. 6,423,405) teaches a surface reformation method of a high polymer material
	b. St. Amand et al.(PG Pub 2021/0272887) taches a method of forming a semiconductor device.
	c. Hua (PG Pub 2018/0096975) teaches a high density package on package devices created through a self assembly monolayer assisted laser direct structuring process on mold compound.
	d. Yoon et al.(PG Pub 2017/0301560) teaches a system and method for laser assisted bonding of semiconductor die.
	e. Ryu et al. (PG Pub 2016/0049381) teaches a laser assisted bonding for semiconductor die interconnections.

Allowable Subject Matter
3.	Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, forming a laser reactive polymer layer on a substrate; mounting a semiconductor device on the substrate; irradiating at least a portion of the laser reactive polymer layer below the semiconductor device with a laser having a wavelength capable of penetrating through the semiconductor device on the substrate to modify the laser reactive polymer layer to have a hydrophilic functional group; and forming a first encapsulation material layer between the semiconductor device and the substrate.
Claims 2-10 would be allowable, because they depend on allowable claim 1.
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, manufacturing a first package; and mounting a second package on the first package, and wherein the manufacturing of the first package comprises: forming a laser reactive polymer layer on a first substrate; mounting a first semiconductor device on the first substrate; after the mounting of the first semiconductor device, hydrophilizing at least a part of a region of the laser reactive polymer layer overlapping the first semiconductor device; and forming a first encapsulation material layer between the first semiconductor device and the first substrate.
Claims 12-19 would be allowable, because they depend on allowable claim 11.
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, forming a laser reactive polymer layer on a substrate; providing an interposer on the substrate; providing a first semiconductor device on the substrate to at least partially overlap the laser reactive polymer layer; irradiating an upper surface of the first semiconductor device with a laser; forming a first encapsulation material layer to surround upper, lower, and side surfaces of the first semiconductor device after the irradiating of the upper surface of the first semiconductor device; and attaching a second semiconductor device on the interposer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895